PER CURIAM.
Manuel Ordaz-Flores, a citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals upholding an immigration judge’s (IJ’s) decision to deny his application for cancellation of removal on discretionary hardship grounds under 8 U.S.C. § 1229b(b)(l). After careful review, we conclude that the IJ used the proper standard in denying relief, and thus that Ordaz-Flores has not raised a cognizable challenge to the decision below. Accordingly, we lack jurisdiction to review the denial, see Gomez-Perez v. Holder, 569 F.3d 370, 372-73 (8th Cir. 2009), and we dismiss the petition.